ORDER

PER CURIAM.
AND NOW, this 27th day of May, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated March 4, 2005, it is hereby
ORDERED that CAROL J. WEAVER be and she is SUSPENDED from the Bar of this Commonwealth for a period of four years, and she shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Justice NIGRO dissents and would suspend respondent for a period of five years.